
	
		I
		111th CONGRESS
		1st Session
		H. R. 472
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform the Troubled Assets Relief Program of the
		  Secretary of the Treasury by establishing the Family Foreclosure Rescue
		  Corporation modeled on the successful Home Owner’s Loan Corporation, and to
		  purchase and insure home mortgage loans for the purposes of providing relief to
		  homeowners, restoring stability to the financial system, preventing further
		  harm to the economy, and protecting taxpayers.
	
	
		1.Short titleThis Act may be cited as the
			 Family Foreclosure Rescue Corporation
			 Act of 2009.
		2.PurposesThe purposes of this Act are—
			(1)to provide
			 immediate authority and facilities that the Secretary of the Treasury can use
			 to assist struggling homeowners in order to restore liquidity and stability to
			 the financial system of the United States; and
			(2)to ensure that
			 such authority and such facilities are used in a manner that—
				(A)protects America’s
			 family equity including home values, college funds, retirement accounts, and
			 life savings;
				(B)preserves
			 homeownership and promotes jobs and economic growth;
				(C)maximizes overall
			 returns to the taxpayers of the United States; and
				(D)provides public
			 accountability for the exercise of such authority.
				3.Amendments to
			 TARP
			(a)Family
			 Foreclosure Rescue Corporation Program under TARPTitle I of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5211) is amended—
				(1)by
			 inserting after the title designation and heading the following:
					
						AProgram for
				purchases of troubled assets 
						;
				and
				(2)by adding at the
			 end the following new subtitle:
					
						BFamily Foreclosure
				Rescue Corporation Program
							150.Authority under
				TARP ProgramThe authority of
				the Secretary to take any action under this title includes the authority to
				take the actions authorized under this subtitle and to use amounts made
				available under subtitle A under the provisions of this subtitle.
							151.Purchases of
				home mortgages
								(a)Offices;
				authority
									(1)AuthorityThe
				Secretary is authorized to establish a Family Foreclosure Rescue Corporation
				program (or FFRC program) to purchase, and to make and fund
				commitments to purchase, home mortgage loans from any financial institution, on
				such terms and conditions as are determined by the Secretary, and in accordance
				with this subtitle and the policies and procedures developed and published by
				the Secretary.
									(2)Commencement of
				programEstablishment of the policies and procedures and other
				similar administrative requirements imposed on the Secretary by this subtitle
				are not intended to delay the commencement of the FFRC program.
									(3)Establishment of
				the family foreclosure rescue corporationThe Family Foreclosure
				Rescue Corporation is hereby established as an independent office within the
				Treasury, which office shall be headed by Chairman, who shall report to the
				Secretary, and shall be appointed by the President, by and with the advice and
				consent of the Senate, except that an interim Chairman may serve pending
				confirmation by the Senate.
									(b)ConsultationIn
				exercising the authority under this section, the Secretary shall consult with
				the Board of Governors of the Federal Reserve System, the Corporation, the
				Comptroller of the Currency, the Director of the Office of Thrift Supervision,
				and the Secretary of Housing and Urban Development.
								(c)Necessary
				actionsThe Secretary is authorized to take such actions as the
				Secretary deems necessary to carry out the authorities in this subtitle,
				including, without limitation, the following:
									(1)The Secretary
				shall have direct hiring authority with respect to the appointment of employees
				to administer this subtitle.
									(2)Entering into
				contracts, including contracts for services authorized by section 3109 of title
				5, United States Code.
									(3)Designating
				financial institutions, the Corporation, the Board, the Federal Housing
				Administration, the Federal National Mortgage Association, and the Federal Home
				Loan Mortgage Corporation, as financial agents of the Federal Government for
				purposes of implementing the provisions of this subtitle, and such institutions
				shall perform all such reasonable duties related to this subtitle as financial
				agents of the Federal Government as may be required
									(4)In order to
				provide the Secretary with the flexibility to manage home mortgages in a manner
				designed to minimize cost to the taxpayers, establishing vehicles that are
				authorized, subject to supervision by the Secretary, to purchase, hold,
				guarantee and sell home mortgages and to issue obligations.
									(5)Issuing such
				regulations and other guidance as may be necessary or appropriate to define
				terms or carry out the authorities or purposes of this subtitle.
									(6)Entering into
				indemnity agreements with servicers or trustees that would indemnify the
				servicer or trustees for legal liability to investors arising from sale,
				disposition or modification of home mortgages if—
										(A)the servicer or
				trustee has acted reasonably in selling, disposing of or modifying the
				mortgage; and
										(B)the servicer or
				trustee has acted in accordance with a request for sale, modification or
				disposition from the Secretary or his designee under the FFRC program
				established by this subtitle.
										(7)Developing a
				program, with respect to first-lien home mortgage loans purchased by the
				Secretary, through which the security interests of second lien-holders with
				respect to the residential property securing the first-lien home mortgage loan
				purchased by the Secretary, are extinguished in exchange for partial
				payment.
									(d)Program
				guidelinesBefore the earlier of the end of the 2-business-day
				period beginning on the date of the first purchase of home mortgages pursuant
				to the authority under this section or the end of the 45-day period beginning
				on the date of enactment of this subtitle, the Secretary shall publish program
				guidelines, including the following:
									(1)Mechanisms for
				purchasing home mortgages in exchange for cash, Treasury securities or other
				assets.
									(2)Methods for
				pricing and valuing home mortgages.
									(3)Procedures for
				selecting home mortgage asset managers.
									(4)Criteria for
				identifying home mortgages for purchase. Such criteria shall include(A)loan-to-value
				ratio,(B)debt-to-income ratio;
				and(C)such
				other criteria as the Secretary may prescribe.
												(e)Preventing
				unjust enrichmentIn making purchases under the authority of this
				subtitle, the Secretary shall take such steps as may be necessary to prevent
				unjust enrichment of financial institutions and home owners participating in a
				program established under this subtitle.
								152.Insurance of
				home mortgages
								(a)Authority
									(1)In
				generalThe Secretary shall establish a program to guarantee home
				mortgages consistent with section 159(b) and the purposes of this
				subtitle.
									(2)GuaranteesIn
				establishing any program under this subsection, the Secretary shall develop
				guarantees of home mortgages and the associated premiums for such guarantees.
				Such guarantees and premiums may be determined by category or class of the home
				mortgages to be guaranteed.
									(3)Extent of
				guaranteeThe Secretary may guarantee the timely payment of
				principal of, and interest on, home mortgages in amounts not to exceed 100
				percent of such payments. Such guarantee may be on such terms and conditions as
				are determined by the Secretary, provided that such terms and conditions are
				consistent with section 159(b) and the purposes of this subtitle.
									(b)ReportsNot
				later than 90 days after the date of enactment of this subtitle, the Secretary
				shall report to the appropriate committees of Congress on the program
				established under subsection (a).
								(c)Premiums
									(1)In
				generalThe Secretary shall collect premiums from any financial
				institution and any borrower participating in the program established under
				subsection (a). Such premiums shall be in an amount that the Secretary
				determines necessary to meet the purposes of this subtitle and to provide
				sufficient reserves pursuant to paragraph (3).
									(2)Authority to
				base premiums on product riskIn establishing any premium under
				paragraph (1), the Secretary may provide for variations in such rates according
				to the credit risks and other risks associated with the particular home
				mortgage that is being guaranteed. The Secretary shall publish the methodology
				for setting the premium for a class of home mortgages together with an
				explanation of the appropriateness of the class of home mortgages for
				participation the program established under this section. The methodology shall
				ensure that the premium is consistent with paragraph (3).
									(3)Minimum
				levelThe premiums referred to in paragraph (1) shall be set by
				the Secretary at a level necessary to create reserves sufficient to meet
				anticipated claims, based on an actuarial analysis, and to ensure that
				taxpayers are fully protected, unless the Secretary determines that a lower
				premium combined with other protections for taxpayers, including but not
				limited to provisions for shared equity mortgages would more fully meet the
				purposes of this subtitle.
									(d)Home mortgage
				insurance financing fund
									(1)DepositsThe
				Secretary shall deposit fees collected under this section into the Fund
				established under paragraph (2)
									(2)EstablishmentThere is established a Home Mortgage
				Insurance Financing Fund within the Family Foreclosure Rescue Corporation that
				shall consist of the amounts collected pursuant to paragraph (1), and any
				balance in such fund shall be invested by the Secretary in United States
				Treasury securities, or kept in cash on hand or on deposit, as
				necessary.
									(3)Payments from
				fundThe Secretary shall make payments from amounts deposited in
				the Fund and from other sums authorized by this subtitle to fulfill obligations
				of the guarantees provided to financial institutions under subsection
				(a).
									(4)Termination of
				fundThe Fund shall be terminated by the period ending one year
				after the repayment of the last home mortgage loan insured or guaranteed by the
				Secretary and any amounts remaining in the Fund shall be deposited as provided
				in section 156(e).
									153.ConsiderationsIn exercising the authorities granted in
				this subtitle, the Secretary shall take into consideration—
								(1)providing
				mechanisms for families to keep their homes and to stabilize
				communities;
								(2)ensuring stability
				and preventing disruption to financial market in order to limit the impact of
				the financial crisis on the economy and protect American jobs, savings, and
				retirement security;
								(3)protecting the
				interests of taxpayers by maximizing overall returns and minimizing the impact
				on the national debt;
								(4)determining the
				most efficient use of funds under this subtitle;
								(5)ensuring that all
				financial institutions are eligible to participate in the program, without
				discrimination based on size, geography, form of organization, or the size,
				type, and number of assets eligible for purchase under this subtitle;
								(6)paying due
				attention to financial institutions, including those serving low- and
				moderate-income populations and other underserved communities, and that have
				assets less than $1,000,000,000;
								(7)stabilizing United
				States public instrumentalities, such as counties and cities, which may have
				suffered significant increased costs or losses in the current market
				turmoil;
								(8)protecting the
				retirement security of Americans by purchasing home mortgages by or on behalf
				of an eligible retirement plan described in clause (iii), (iv), (v), or (vi) of
				section 402(c)(8)(B) of the Internal Revenue Code of 1986, except that such
				authority shall not extend to any compensation arrangements subject to section
				409A of such Code; and
								(9)purchasing home
				mortgage loans, residential other real estate owned by financial institutions
				and mortgages on multifamily properties.
								154.FFRC Oversight
				Board
								(a)EstablishmentThere is established the Family Foreclosure
				Rescue Corporation Oversight Board, which shall be responsible for—
									(1)reviewing the
				exercise of authority under a program developed in accordance with this
				subtitle, including
										(A)policies implemented by the Secretary and
				the Family Foreclosure Rescue Corporation created under sections 151 and 152,
				including the appointment of financial agents, the designation of asset classes
				to be purchased, and plans for the structure of vehicles used to purchase home
				mortgages; and
										(B)the effect of such
				actions in assisting American families in preserving home ownership,
				stabilizing financial markets, and protecting taxpayers;
										(2)making
				recommendations, as appropriate, to the Secretary regarding use of the
				authority under this subtitle; and
									(3)reporting any
				suspected fraud, misrepresentation, or malfeasance to the Special Inspector
				General for the FFRC Program or the Attorney General of the United States,
				consistent with section 535(b) of title 28, United States Code.
									(b)MembershipThe
				Oversight Board shall be comprised of—
									(1)the Chairman of
				the Board of Governors of the Federal Reserve System;
									(2)the
				Secretary;
									(3)the Director of
				the Federal Home Finance Agency;
									(4)the Chairman of
				the Securities Exchange Commission;
									(5)the Chairman of
				the Corporation; and
									(6)the Secretary of
				Housing and Urban Development.
									(c)ChairpersonThe
				chairperson of the Oversight Board shall be the Chairman of the
				Corporation.
								(d)MeetingsThe
				Oversight Board shall meet 2 weeks after the first exercise of the purchase
				authority of the Secretary under this subtitle, and at least monthly
				thereafter.
								(e)Additional
				authoritiesIn addition to responsibilities described in
				subsection (a), the Oversight Board shall have the authority to ensure that the
				policies implemented the Secretary are—
									(1)in accordance with
				the purposes of this subtitle;
									(2)in the economic
				interests of the United States; and
									(3)consistent with
				protecting taxpayers, in accordance with section 161(a).
									(f)Credit review
				committeeThe Oversight Board may appoint a credit review
				committee for the purpose of evaluating the exercise of the purchase authority
				provided under this subtitle and the assets acquired through the exercise of
				such authority, as the Oversight Board determines appropriate.
								(g)ReportsThe
				Oversight Board shall report to the appropriate committees of Congress and the
				Congressional Oversight Panel established under section 125, semiannually, on
				the matters described under subsection (a)(1).
								(h)TerminationThe
				Oversight Board, and the authority of the Oversight Board under this section,
				shall terminate on the expiration of the 15-day period beginning upon the later
				of—
									(1)the date that the
				last home mortgage loan acquired by the Secretary under section 151 has been
				sold or transferred out of the ownership or control of the Federal Government;
				or
									(2)the date of
				expiration of the last insurance contract issued under section 152.
									155.Reports
								(a)In
				generalBefore the expiration of the 60-day period beginning on
				the date of the first exercise of the authority granted in section 151(a), or
				of the first exercise of the authority granted in section 152, whichever occurs
				first, and every 30-day period thereafter, the Secretary shall report to the
				appropriate committees of Congress, with respect to each such period—
									(1)an overview of
				actions taken by the Secretary, including the factors to be taken in
				consideration in section 153;
									(2)the actual
				obligation and expenditure of the funds provided for administrative expenses by
				section 164 during such period and the expected expenditure of such funds in
				the subsequent period; and
									(3)a detailed
				financial statement with respect to the exercise of authority under this
				subtitle, including—
										(A)all agreements made
				or renewed;
										(B)all insurance
				contracts entered into pursuant to section 152;
										(C)all transactions
				occurring during such period, including the types of parties involved;
										(D)the nature of the
				assets purchased;
										(E)all projected
				costs and liabilities;
										(F)operating
				expenses, including compensation for financial agents;
										(G)the valuation or
				pricing method used for each transaction; and
										(H)a description of
				the vehicles established to exercise such authority.
										(b)Tranche reports
				to congress
									(1)ReportsThe
				Secretary shall provide to the appropriate committees of Congress, at the times
				specified in paragraph (2), a written report, including—
										(A)a description of
				all of the transactions made during the reporting period;
										(B)a description of
				the pricing mechanism for the transactions;
										(C)a justification of
				the price paid for and other financial terms associated with the
				transactions;
										(D)a description of
				the impact of the exercise of such authority on the financial system, supported
				to the extent possible, by specific data;
										(E)a description of
				challenges that remain in the financial system, including any benchmarks yet to
				be achieved; and
										(F)an estimate of
				additional actions under the authority provided under this subtitle that may be
				necessary to address such challenges.
										(2)TimingThe
				report required by this subsection shall be submitted not later than 7 days
				after the date on which commitments to purchase home mortgages under the
				authorities provided in this subtitle first reach an aggregate of
				$50,000,000,000 and not later than 7 days after each $50,000,000,000 interval
				of such commitments is reached thereafter.
									(c)Sharing of
				informationAny report required under this section shall also be
				submitted to the Congressional Oversight Panel established under section
				125.
								(d)SunsetThe
				reporting requirements under this section shall terminate on the later
				of—
									(1)the date that the
				last home mortgage acquired by the Secretary under section101 has been sold or
				transferred out of the ownership or control of the Federal Government;
				or
									(2)the date of
				expiration of the last insurance contract issued under section 152.
									156.Rights;
				management; sale of home mortgages; revenues and sale proceeds
								(a)Exercise of
				rightsThe Secretary may, at any time, exercise any rights
				received in connection with home mortgages purchased under this subtitle
								(b)Management of
				home mortgages
									(1)In
				generalThe Secretary shall have authority to manage home
				mortgages purchased under this subtitle, including revenues and portfolio risks
				therefrom.
									(2)In managing home
				mortgages purchased under the authorities of this subtitle, the Secretary shall
				implement a systematic plan to maximize loan modifications in order to minimize
				foreclosures, including by reducing interest rates, writing down principal sums
				owed, providing guarantees, and other measures.
									(3)With respect to
				loans not eligible for modification, and with respect to loans that enter into
				default, the Secretary shall implement a plan to minimize foreclosures, through
				short sales or by other means, and to reduce negative impacts on communities
				from foreclosures, short sales or other dispositions, consistent with the
				purposes of this subtitle.
									(4)With respect to loans modified by the
				Secretary, the Secretary shall implement a program of shared equity mortgages
				such that upon any sale or disposition within five years from the date of loan
				modification any increases in the equity of any home securing a loan modified
				by the Secretary are shared between the home owner and the Family Foreclosure
				Rescue Corporation, based upon a schedule to be issued by the Secretary, such
				schedule to provide for an increasingly smaller share of such equity increase
				to be payable to the Secretary over that five-year period.
									(c)Sale of home
				mortgagesThe Secretary may, at any time, upon terms and
				conditions and at a price determined by the Secretary, guarantee, sell, or
				enter into securities loans, repurchase transactions, or other financial
				transactions in regard to, any home mortgages purchased under this
				subtitle.
								(d)Proceeds of sales
				and other revenuesRevenues of, and proceeds from the sale of
				home mortgages purchased under this subtitle, or from any shared equity home
				mortgage program established by the Secretary under this subtitle, or from the
				sale, exercise, or surrender of warrants or senior debt instruments acquired
				under section 161, and any amounts remaining in the Fund upon its termination,
				shall be paid into the general fund of the Treasury for reduction of the public
				debt except as provided in section (e).
								(e)Transfer of a
				percentage of profits
									(1)DepositsNot
				less than 20 percent of any revenues of, and proceeds from the sale of home
				mortgages purchased under this subtitle, or from any shared equity home
				mortgage program established by the Secretary under this subtitle, or from the
				sale, exercise, or surrender of warrants or senior debt instruments acquired
				under section 161, and not less than 20 percent of any amounts remaining in the
				Fund upon its termination, shall be deposited as provided in paragraph
				(2).
									(2)Use of
				depositsOf the amount referred to in paragraph (1)—
										(A)65 percent shall be
				deposited into the Housing Trust Fund established under section 1338 of the
				Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
				U.S.C. 4568);
										(B)35 percent shall
				be deposited into the Capital Magnet Fund established under section 1339 of
				that Act (12 U.S.C. 4569).
										(3)Remainder
				deposited in the treasuryAll amounts remaining after payments
				under paragraph (1) shall be paid into the General Fund of the Treasury for
				reduction of the public debt.
									(f)Application of
				sunset to home mortgagesThe authority of the Secretary to hold,
				guarantee, sell or dispose of any home mortgage purchased under this subtitle
				before the termination date in section 165, or to purchase or fund the purchase
				of a home mortgage under a commitment entered into before the termination date
				in section 165, is not subject to the provisions of section 165.
								157.Contracting
				procedures
								(a)Streamlined
				processFor purposes of this subtitle, the Secretary may waive
				specific provisions of the Federal Acquisition Regulation upon a determination
				that urgent and compelling circumstances make compliance with such provisions
				contrary to the public interest. Any such determination, and the justification
				for such determination, shall be submitted to the Committees on Oversight and
				Government Reform and Financial Services of the House of Representatives and
				the Committees on Homeland Security and Governmental Affairs and Banking,
				Housing, and Urban Affairs of the Senate within 7 days.
								(b)Additional
				contracting requirementsIn any solicitation or contract where
				the Secretary has, pursuant to subsection (a), waived any provision of the
				Federal Acquisition Regulation pertaining to minority contracting, the
				Secretary shall develop and implement standards and procedures to ensure, to
				the maximum extent practicable, the inclusion and utilization of minorities (as
				such term is defined in section 1204(c) of the Financial Institutions Reform,
				Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note)) and women, and
				minority and women-owned businesses (as such terms are defined in section
				21A(r)(4) of the Federal Home Loan Bank Act (12 U.S.C. 1441a(r)(4)), in that
				solicitation or contract, including contracts to asset managers, servicers,
				property managers, and other service providers or expert consultants.
								(c)Eligibility of
				FDIC, board, federal housing administration, Federal national mortgage
				association and the federal home loan mortgage
				corporationNotwithstanding subsections (a) and (b), the
				Corporation, Board, Federal Housing Administration, Federal National Mortgage
				Association and the Federal Home Loan Mortgage Corporation—
									(1)shall be eligible
				for, and shall be considered in, the selection of financial agents to perform
				any duty assigned to the Secretary by this subtitle;
									(2)in performing such duties shall report to
				the Chairman of the Family Foreclosure Rescue Corporation; and
									(3)shall be
				reimbursed by the Secretary for any services provided.
									158.Conflicts of
				interest
								(a)Standards
				requiredThe Secretary shall issue regulations or guidelines
				necessary to address and manage or to prohibit conflicts of interest that may
				arise in connection with the administration and execution of the authorities
				provided under this subtitle, including conflicts arising in—
									(1)the selection or
				hiring of contractors or advisors, including asset managers;
									(2)the purchase of
				home mortgages;
									(3)the management of
				the assets held;
									(4)post-employment
				restrictions on employees; and
									(5)any other
				potential conflict of interest, as the Secretary deems necessary or appropriate
				in the public interest.
									(b)TimingRegulations
				or guidelines required by this section shall be issued as soon as practicable
				after the date of enactment of this subtitle.
								159.Foreclosure
				mitigation efforts
								(a)Residential
				mortgage loan servicing standardsTo the extent that the
				Secretary acquires home mortgages, including mortgages securing loans for
				multifamily housing, the Secretary shall implement a plan within 60 days of
				enactment of this subtitle that seeks to maximize loan restructuring on a
				sustainable basis and to minimize foreclosures.
								(b)Loan
				guarantees
									(1)In
				generalThe Secretary may use loan guarantees and other credit
				enhancements to facilitate loan modifications, to prevent avoidable
				foreclosures, and to provide necessary liquidity to home mortgage
				markets.
									(2)Such loan
				guarantee authority may be used by the Secretary with respect to any and all
				classes of home mortgage loans the Secretary has acquired and wishes to
				sell.
									(3)Such loan
				guarantee authority may be used by the Secretary with respect to other home
				mortgage loans not acquired by the Secretary provided that the holder,
				servicer, or trustee with respect to such home mortgage loan to be guaranteed
				by the Secretary shall through modification, refinancing, or otherwise write
				down the principal amount owed and reduce the interest rate charged such that
				the new loan amount does not exceed 90 percent of the home’s currently and
				independently appraised value and loan payments to be made by the borrower do
				not exceed 38 percent of the borrower’s currently documented and verified
				income.
									(4)The percentage
				requirements with respect to the result of loan modifications specified in the
				immediately preceding sentence of paragraph (3) may be altered upon request of
				the Secretary by unanimous vote of the Oversight Board and upon 60 days notice
				to the appropriate Committees of Congress.
									(c)CoordinationThe
				Secretary shall coordinate with the Corporation, the Board, the Federal Housing
				Finance Agency, the Secretary of Housing and Urban Development, and other
				Federal Government entities that hold assets to attempt to identify
				opportunities for the acquisition of classes of home mortgages that will
				improve the ability of the Secretary to improve the loan modification and
				restructuring process.
								(d)TenantsThe
				Secretary shall, where permissible, permit bona fide tenants who are current on
				their rent to remain in their homes under the terms of the lease. In the case
				of a mortgage on a residential rental property, the plan required under this
				section shall include protecting Federal, State, and local rental subsidies and
				protections, and ensuring any modification takes into account the need for
				operating funds to maintain decent and safe conditions at the property.
								(e)Consent to
				reasonable loan modification requestsThe Secretary shall
				consent, where appropriate, and considering net present value to the taxpayer,
				to reasonable requests for loss mitigation measures, including term extensions,
				rate reductions, principal write downs, increases in the proportion of loans
				within a trust or other structure allowed to be modified, or removal of other
				limitations on modifications.
								160.Assistance to
				homeowners
								(a)DefinitionsAs
				used in this section—
									(1)the term
				Federal property manager means—
										(A)the Federal
				Housing Finance Agency, in its capacity as conservator of the Federal National
				Mortgage Association and the Federal Home Loan Mortgage Corporation;
										(B)the Corporation,
				with respect to residential mortgage loans and mortgage-backed securities held
				by any bridge depository institution pursuant to section 11(n) of the Federal
				Deposit Insurance Act (12 U.S.C. 1821(n)); and
										(C)the Board, with
				respect to any mortgage or mortgage-backed securities or pool of securities
				held, owned, or controlled by or on behalf of a Federal reserve bank, other
				than mortgages or securities held, owned, or controlled in connection with open
				market operations under section 14 of the Federal Reserve Act (12 U.S.C. 353),
				or as collateral for an advance or discount that is not in default;
										(2)the term
				consumer has the same meaning as in section 103 of the Truth in
				Lending Act (15 U.S.C. 1602);
									(3)the term
				insured depository institution has the same meaning as in
				section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
									(4)the term
				servicer has the same meaning as in section 6(i)(2) of the Real
				Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)(2)).
									(b)Homeowner
				assistance by agencies
									(1)In
				generalTo the extent that the Federal property manager holds,
				owns, or controls mortgages, mortgage backed securities, and other assets
				secured by residential real estate, including multifamily housing, the Federal
				property manager shall implement a systematic plan that seeks to maximize
				assistance for homeowners and minimize foreclosures, to use its authority to
				modify mortgage loans held by the Federal property manager, and to provide
				incentives to the servicers of other mortgage loans to take advantage of the
				HOPE for Homeowners Program under section 257 of the National Housing Act, the
				authorities provided under this subtitle, and other available programs to
				minimize foreclosures.
									(2)ModificationsIn
				the case of a residential mortgage loan, modifications made under paragraph (1)
				may include—
										(A)reduction in
				interest rates;
										(B)reduction of loan
				principal; and
										(C)other similar
				modifications.
										(3)Tenant
				protectionsIn the case of mortgages on residential rental
				properties, modifications made under paragraph (1) shall ensure—
										(A)the continuation
				of any existing Federal, State, and local rental subsidies and protections;
				and
										(B)that modifications
				take into account the need for operating funds to maintain decent and safe
				conditions at the property.
										(4)TimingEach
				Federal property manager shall develop and begin implementation of the plan
				required by this subsection not later than 60 days after the date of enactment
				of this subtitle.
									(5)Reports to
				congressEach Federal property manager shall, 60 days after the
				date of enactment of this subtitle and every 30 days thereafter, report to
				Congress specific information on the number and types of loan modifications
				made and the number of actual foreclosures occurring during the reporting
				period in accordance with this section.
									(6)ConsultationIn
				developing the plan required by this subsection, the Federal property managers
				shall consult with one another and, to the extent possible, utilize consistent
				approaches to the requirements of this subsection.
									(c)Actions with
				respect to servicersIn any case in which a Federal property
				manager is not the owner of a residential mortgage loan, but holds an interest
				in obligations or pools of obligations secured by residential mortgage loans,
				the Federal property manager shall—
									(1)encourage
				implementation by the loan servicers of loan modifications developed under
				subsection (b);
									(2)assist in
				facilitating any such modifications, to the extent possible; and
									(3)encourage loan
				servicers to make foreclosed properties available for sale to State and local
				governments at a discount.
									(d)Availability of
				foreclosed properties to State and localities
									(1)In
				generalEach Federal property manager shall make available to any
				State or local government that is receiving emergency assistance under section
				2301 of the Foreclosure Prevention Act of 2008 (Division B of Public Law
				110–289) for purchase, at a discount, residential properties that it owns
				through foreclosure in that State or locality, in order to facilitate the sale
				of such properties and to stabilize neighborhoods affected by
				foreclosures.
									(2)Information
				clearinghouse
										(A)Provision of
				information to the SecretaryEach Federal property manager shall
				make available to the Secretary of Housing and Urban Development information on
				properties available for purchase under this subsection.
										(B)ClearinghouseThe
				Secretary of Housing and Urban Development and the Federal property managers
				shall develop a clearinghouse for the information compiled under this
				paragraph, and make such clearinghouse easily accessible by States and local
				governments described in paragraph (1).
										(e)LimitationThe
				requirements of this section shall be in addition to any other duty or
				requirement imposed on the Federal property managers under otherwise applicable
				law.
								161.Minimization of
				long-term costs and maximization of benefits for taxpayers
								(a)Long-term costs
				and benefits
									(1)Minimizing
				negative impactThe Secretary shall use the authority under this
				subtitle in a manner that will minimize any potential long-term negative impact
				on the taxpayer, taking into account the direct outlays, potential long-term
				returns on assets purchased, and the overall economic benefits of the program,
				including economic benefits due to reduced foreclosures and defaults, reduced
				bankruptcies, neighborhood impacts, improvements in economic activity and the
				availability of credit, the impact on the savings and pensions of individuals,
				reductions in losses to the Federal Government, and other factors.
									(2)AuthorityIn
				carrying out paragraph (1), the Secretary shall—
										(A)hold the assets to
				maturity or for resale for and until such time as the Secretary determines that
				the market is appropriate for selling such assets, in order to maximize the
				value for taxpayers;
										(B)issue loan
				guarantees or credit enhancements on loans to be sold, where appropriate;
				and
										(C)sell such assets
				at a price that the Secretary determines, based on available financial
				analysis, will maximize return on investment for the Federal Government.
										(3)Private sector
				participationThe Secretary shall encourage the private sector to
				participate in purchases of home mortgage loans consistent with the provisions
				of this subtitle.
									(b)Use of market
				mechanismsIn making purchases under this subtitle, the Secretary
				shall—
									(1)make such
				purchases at the lowest price that the Secretary determines to be consistent
				with the purposes of this subtitle;
									(2)maximize the
				efficiency of the use of taxpayer resources by using market mechanisms,
				including auctions or reverse auctions, where appropriate; and
									(3)encourage private
				sector participation in purchases of home mortgage loans through auctions,
				reverse auctions and direct purchases as authorized by this subtitle.
									(c)Direct
				purchasesIf the Secretary determines that use of a market
				mechanism under subsection (b) is not feasible or appropriate, and the purposes
				of the subtitle are best met through direct purchases by the Secretary from an
				individual financial institution, the Secretary shall pursue additional
				measures to ensure that prices paid for assets are reasonable and reflect the
				underlying value of the asset.
								(d)Purchase
				authority for warrants and debt instruments
									(1)In
				generalIn exchange for asset purchases, guarantees or capital
				infusions, the Secretary may receive from any financial institution—
										(A)in the case of a
				financial institution that is registered (or approved for registration) and
				traded on a national securities exchange or a national securities association
				registered pursuant to section 15A of the Securities Exchange Act of 1934 (15
				U.S.C. 78o–3), a warrant giving the right to the Secretary to receive nonvoting
				common stock or preferred stock in such financial institution, as the Secretary
				determines appropriate; or
										(B)in the case of any
				financial institution other than one described in subparagraph (A), a senior
				debt instrument from such financial institution, as described in paragraph
				(2)(C).
										(2)Terms and
				conditionsThe terms and conditions of any warrant or senior debt
				instrument acquired under paragraph (1) shall meet the following
				requirements:
										(A)PurposesSuch
				terms and conditions shall, at a minimum, be designed—
											(i)to
				provide for reasonable participation by the Secretary, for the benefit of
				taxpayers, in equity appreciation in the case of a warrant, or a reasonable
				interest rate premium, in the case of a debt instrument; and
											(ii)to provide
				additional protection for the taxpayer and stability to the financial
				system.
											(B)Authority to
				sell, exercise, surrenderThe Secretary may sell, exercise, or
				surrender a warrant or any senior debt instrument received under this
				subsection, based on the conditions established under subparagraph (A).
										(C)ConversionThe
				warrant shall provide that if, after the warrant is received by the Secretary
				under this subsection, the financial institution that issued the warrant is no
				longer listed or traded on a national securities exchange or securities
				association, as described in paragraph (1)(A), such warrants shall convert to
				senior debt, in an amount determined by the Secretary and subject to such other
				conditions as are determined by the Secretary.
										(D)ProtectionsAny
				warrant representing securities to be received by the Secretary under this
				subsection shall contain antidilution provisions of the type employed in
				capital market transactions, as determined by the Secretary. Such provisions
				shall protect the value of the securities from market transactions such as
				stock splits, stock distributions, dividends, and other distributions, mergers,
				and other forms of reorganization or recapitalization.
										(E)Exercise
				priceThe exercise price for any warrant issued pursuant to this
				subsection shall be set by the Secretary, in the interest of the
				taxpayers.
										(F)SufficiencyThe
				financial institution shall guarantee to the Secretary that it has authorized
				shares of nonvoting stock available to fulfill its obligations under this
				subsection. Should the financial institution not have sufficient authorized
				shares, including preferred shares that may carry dividend rights equal to a
				multiple number of common shares, the Secretary may, to the extent necessary,
				accept a senior debt note in an amount, and on such terms, as will compensate
				the Secretary equivalently, in the event that a sufficient shareholder vote to
				authorize the necessary additional shares cannot be obtained.
										162.Market
				transparency
								(a)PricingTo
				facilitate market transparency, the Secretary shall make available to the
				public, in electronic form, a description, the amounts, and the pricing of
				assets acquired under this subtitle, within 2 business days of purchase, trade,
				or other disposition.
								(b)DisclosureFor
				each type of financial institutions that sells home mortgages to the Secretary
				under this subtitle, the Secretary shall determine whether the public
				disclosure required for such financial institutions with respect to off-balance
				sheet transactions, derivatives instruments, contingent liabilities, and
				similar sources of potential exposure is adequate to provide to the public
				sufficient information as to the true financial position of the institutions.
				If such disclosure is not adequate for that purpose, the Secretary shall make
				recommendations for additional disclosure requirements to the relevant
				regulators.
								163.Oversight and
				audits
								(a)Comptroller
				general oversight
									(1)Scope of
				oversightThe Comptroller General of the United States shall,
				upon enactment of this subtitle, commence ongoing oversight of the activities
				and performance of the Secretary and of any agents and representatives the
				Secretary (as related to the agent or representative’s activities on behalf of
				or under the authority of the Secretary), including vehicles established by the
				Secretary under this subtitle. The subjects of oversight shall include the
				following:
										(A)The performance of
				the Secretary in meeting the purposes of this subtitle, particularly those
				involving—
											(i)foreclosure
				mitigation;
											(ii)cost
				reduction;
											(iii)financial market
				stability;
											(iv)neighborhood
				stabilization; and
											(v)taxpayer
				protection.
											(B)The financial
				condition and internal controls of the Secretary’s programs, representatives
				and agents.
										(C)Characteristics of
				transactions and commitments entered into, including transaction type,
				frequency, size, price paid, and all other relevant terms and conditions, and
				the timing, duration and terms of any future commitments to purchase
				assets.
										(D)Characteristics
				and disposition of acquired assets, including type, acquisition price, current
				market value, sale prices and terms, and use of proceeds from sales.
										(E)Efficiency of the
				operations of the Secretary in the use of appropriated funds.
										(F)Compliance with
				all applicable laws and regulation by the Secretary, its agents and
				representatives.
										(G)The efforts of the
				Secretary to prevent, identify, and minimize conflicts of interest involving
				any agent or representative performing activities on behalf of or under the
				authority of the Secretary.
										(H)The efficacy of
				contracting procedures pursuant to section 157(b), including, as applicable,
				the efforts of the Secretary in evaluating proposals for inclusion and
				contracting to the maximum extent possible of minorities (as such term is
				defined in 1204(c) of the Financial Institutions Reform, Recovery, and
				Enhancement Act of 1989 (12 U.S.C. 1811 note), women, and minority- and
				women-owned businesses, including ascertaining and reporting the total amount
				of fees paid and other value delivered by the Secretary to all of his agents
				and representatives, and such amounts paid or delivered to such firms that are
				minority- and women-owned businesses (as such terms are defined in section 21A
				of the Federal Home Loan Bank Act (12 U.S.C. 1441a)).
										(2)Conduct and
				administration of oversight
										(A)GAO
				presenceThe Secretary shall provide the Comptroller General with
				appropriate space and facilities in the Department of the Treasury as necessary
				to facilitate oversight until the termination date established in section
				165.
										(B)Access to
				recordsTo the extent otherwise consistent with law, the
				Comptroller General shall have access, upon request, to any information, data,
				schedules, books, accounts, financial records, reports, files, electronic
				communications, or other papers, things or property belonging to or in use by
				the Secretary, or any vehicles established by the Secretary under this
				subtitle, and to the officers, directors, employees, independent public
				accountants, financial advisors, and other agents and representatives of the
				Secretary (as related to the agent or representative’s activities on behalf of
				or under the authority of the Secretary) or any such vehicle at such reasonable
				time as the Comptroller General may request. The Comptroller General shall be
				shall be afforded full facilities for verifying transactions with the balances
				or securities held transactions with the balances or securities held by
				depositaries, fiscal agents, and custodians. The Comptroller General may make
				and retain copies of such books, accounts, and other records as the Comptroller
				General appropriate.
										(C)Reimbursement of
				costsThe Treasury shall reimburse the Government Accountability
				Office for the full cost of any such oversight activities as billed therefore
				by the Comptroller General of the United States. Such reimbursements shall be
				credited to the appropriation account Salaries and Expenses,
				Government received and remain available until expended.
										(3)ReportingThe
				Comptroller General shall submit reports of findings under this section,
				regularly and no less frequently than once every 60 days, to the appropriate
				committees of Congress, and the Special Inspector General for the Home Mortgage
				Program established under this subtitle on activities and performance of the
				Secretary. The Comptroller may also submit special reports under may also
				submit special reports under this subsection as warranted by the findings of
				its oversight activities.
									(b)Comptroller
				general audits
									(1)Annual
				auditThe Secretary shall annually prepare and issue to the
				appropriate committees of Congress and the public audited financial statements
				prepared in accordance with generally accepted accounting principles, and the
				Comptroller General shall annually audit such statements in accordance with
				generally accepted auditing standards. The Treasury shall reimburse the
				Government Accountability Office for the full cost of any such audit as billed
				therefore by the Comptroller General. Such reimbursements shall be credited to
				the appropriation account Salaries and Expenses, Government
				Accountability Office current when payment is received and remain
				available until expended. The financial statements under this paragraph shall
				be on the fiscal year basis prescribed under section 1102 of title 31, United
				States Code.
									(2)AuthorityThe
				Comptroller General may audit the programs, activities, receipts, expenditures,
				and financial transactions of the Secretary and any agents and representatives
				of the Secretary (as related to the agent or representative’s activities on
				behalf of or under the authority of the Secretary), including vehicles
				established by the Secretary under this subtitle.
									(3)Corrective
				responses to audit problemsThe Secretary shall—
										(A)take action to
				address deficiencies identified by the Comptroller General or other auditor
				engaged by the Secretary; or
										(B)certify to
				appropriate committees of Congress that no action is necessary or
				appropriate.
										(c)Internal
				control
									(1)EstablishmentThe
				Secretary shall establish and maintain an effective system of internal control,
				consistent with the standards prescribed under section 3512(c) of title 31,
				United States Code, that provides reasonable assurance of—
										(A)the effectiveness
				and efficiency of operations, including the use of the resources of the
				Secretary;
										(B)the reliability of
				financial reporting, including financial statements and other reports for
				internal and external use; and
										(C)compliance with
				applicable laws and regulations.
										(2)ReportingIn
				conjunction with each annual financial statement issued under this section, the
				Secretary shall—
										(A)state the
				responsibility of management for establishing and maintaining adequate internal
				control over financial reporting; and
										(B)state its
				assessment, as of the end of the most recent year covered by such financial
				statement of the Secretary, of the effectiveness of the internal control over
				financial reporting.
										(d)Sharing of
				informationAny report or audit required under this section shall
				also be submitted to the Congressional Oversight Panel established under
				section 125.
								(e)TerminationAny
				oversight, reporting, or audit requirement under this section shall terminate
				on the later of—
									(1)the date that the
				last asset acquired by the Secretary under section; or
									(2)the date of
				expiration of the last insurance contract issued under section 152.
									164.Judicial review
				and related matters
								(a)Judicial
				review
									(1)StandardActions
				by the Secretary pursuant to the authority of this subtitle shall be subject to
				chapter 7 of title 5, United States Code, including that such final actions
				shall be held unlawful and set aside if found to be arbitrary, capricious, an
				abuse of discretion, or not in accordance with law.
									(2)Limitations on
				equitable relief
										(A)InjunctionNo
				injunction or other form of equitable relief shall be issued against the
				Secretary for actions pursuant to section 151, 152, 156, and 159, other than to
				remedy a violation of the Constitution.
										(B)Temporary
				restraining orderAny request for a temporary restraining order
				against the Secretary for actions pursuant to this subtitle shall be considered
				and granted or denied by the court within 3 days of the date of the
				request.
										(C)Preliminary
				injunctionAny request for a preliminary injunction against the
				Secretary for actions pursuant to this subtitle shall be considered and granted
				or denied by the court on an expedited basis consistent with the provisions of
				rule 65(b)(3) of the Federal Rules of Civil Procedure, or any successor
				thereto.
										(D)Permanent
				injunctionAny request for a permanent injunction against the
				Secretary for actions pursuant to this subtitle shall be considered and granted
				or denied by the court on an expedited basis. Whenever possible, the court
				shall consolidate trial on the merits with any hearing on a request for a
				preliminary injunction, consistent with the provisions of rule 65(a)(2) of the
				Federal Rules of Civil Procedure, or any successor thereto.
										(3)Limitation on
				actions by participating companiesUnless expressly provided in a
				written contract with the Secretary, no action or claim, other than one brought
				under chapter 7 of Title 5, United States Code, may be brought against the
				Secretary by any person that divests its assets under a program under this
				subtitle.
									(4)StaysAny
				injunction or other form of equitable relief issued against the Secretary for
				actions pursuant to section 151, 152, 156, and 159, shall be automatically
				stayed. The stay shall be lifted unless the Secretary seeks a stay from a
				higher court within 3 calendar days after the date on which the relief is
				issued.
									(b)Related
				matters
									(1)Treatment of
				homeowners’ rightsThe terms of any residential mortgage loan
				that is part of any purchase by the Secretary under this subtitle shall remain
				subject to all claims and defenses that would otherwise apply, notwithstanding
				the exercise of authority by the Secretary under this subtitle.
									(2)Savings
				clauseAny exercise of the authority of the Secretary pursuant to
				this subtitle shall not impair the claims or defenses that would otherwise
				apply with respect to persons other than the Secretary.
									(3)Treatment of
				investors’ rights(A)Under existing standard
				industry practice, if a servicer of pooled residential mortgages owes a duty to
				determine whether the net present value of the payments on a mortgage loan, as
				modified, sold, refinanced or otherwise disposed of, is likely to be greater
				than the anticipated net recovery that would result from default or
				foreclosure, such servicer owes such duty to all investors and holders of
				beneficial interests in such loan, but not to any individual or group of
				investors or beneficial interest holders.
										(B)Any servicer of pooled residential
				mortgages shall be deemed to have satisfied the duty specified in subsection
				(A) if the servicer agrees to or implements a modification, sale, refinancing,
				or other disposition, including acceptance of partial payments, interest rate
				reductions, principal write downs, short sales, and other measures to mitigate
				loss, so long as the servicer reasonably determines that the net present value
				of the payments on a mortgage loan, as modified, sold, refinanced or otherwise
				disposed of, is likely to be greater than the anticipated net recovery that
				would result from default or foreclosure.
										165.Termination of
				authority
								(a)TerminationThe
				authorities provided under sections 151(a) and 152 shall terminate on December
				31, 2009.
								(b)Extension upon
				certificationThe Secretary, upon submission of a written
				certification to Congress, may extend the authority provided under this
				subtitle to expire not later than 2 years from the date of enactment of this
				subtitle. Such certification shall include a justification of why the extension
				is necessary to assist American families and stabilize financial markets, as
				well as the expected cost to the taxpayers for such an extension.
								166.Credit
				reform
								(a)In
				generalSubject to subsection (b), the costs of purchases of
				assets made under section 151(a) and guarantees of assets under section 152,
				and any cash flows associated with the activities authorized in section 102 and
				subsections (a), (b), and (c) of section 156 shall be determined as provided
				under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), as
				applicable.
								(b)CostsFor
				the purposes of section 502(5) of the Federal Credit Reform Act of 1990 (2
				U.S.C. 661a(5))—
									(1)the cost of assets
				and guarantees of assets shall be calculated by adjusting the discount rate in
				section 502(5)(E) (2 U.S.C. 661a(5)(E)) for market risks; and
									(2)the cost of a
				modification of a asset or guarantee of a asset shall be the difference between
				the current estimate consistent with paragraph (1) under the terms of the asset
				or guarantee of the asset and the current estimate consistent with paragraph
				(1) under the terms of the asset or guarantee of the asset, as modified.
									167.Preservation of
				qualified special purpose entity statusNotwithstanding Statement Number 140 of the
				Financial Accounting Standards Board or and any other provision of law, a
				Qualified Special Purpose Entity (in this section referred to as a
				QSPE) may participate in a program established by the Secretary
				under this subtitle, in the discretion of the servicer or trustee of the QSPE,
				by selling, disposing of or modifying any home mortgage loan from the assets of
				the QSPE, as provided by the Secretary, and such participation shall not alter
				the status of the entity selling, modifying or disposing of such loans as a
				QSPE for purposes of Statement 140 or any other provision of law.
							168.DefinitionsFor purposes of this subtitle, the following
				definitions shall apply:
								(1)Appropriate
				committees of congressThe term appropriate committees of
				Congress means—
									(A)the Committee on
				Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on
				the Budget, and the Committee on Appropriations of the Senate; and
									(B)the Committee on
				Financial Services, the Committee on Ways and Means, the Committee on the
				Budget, and the Committee on Appropriations of the House of
				Representatives.
									(2)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
								(3)Congressional
				support agenciesThe term congressional support
				agencies means the Congressional Budget Office and the Joint Committee
				on Taxation.
								(4)CorporationThe
				term Corporation means the Federal Deposit Insurance
				Corporation.
								(5)Family
				Foreclosure Rescue CorporationThe term Family Foreclosure
				Rescue Corporation mean the entity established by the Secretary under
				section 151.
								(6)Financial
				institutionThe term financial institution means
				any institution, trust, partnership, incorporated entity or other legal form,
				including but not limited to, any bank, savings association, credit union,
				security broker or dealer, insurance company, or securitization trust.
								(7)FundThe
				term Fund means the Home Mortgage Insurance Financing Fund
				established under section 102.
								(8)Home
				mortgagesThe term home mortgages means
				residential mortgages originated on or before the date of enactment of this
				subtitle, including residential mortgages held in securitization trusts,
				residential mortgages held by financial institutions, mortgages supporting
				multifamily housing, servicing rights with respect to home mortgages, other
				real estate owned by financial institutions, and residential mortgage-backed
				securities, the purchase, guarantee, modification or disposition of which the
				Secretary determines promotes financial market stability.
								(9)SecretaryThe
				term Secretary means the Secretary of the Treasury.
								(10)FFRC
				programThe term FFRC program means the home
				mortgage relief program established under section 151(a)(3).
								(11)Shared equity
				mortgageThe term shared equity mortgage means a
				mortgage product through which increases in the equity in a home realized upon
				sale or disposition are shared among the homeowner, the Secretary, or other
				parties.
								169.Preservation of
				authorityNothing in this
				subtitle may be construed to limit the authority of the Secretary under any
				other provision of
				law.
							.
				(b)Clerical
			 amendments
				(1)Title
			 5Section 5314 of title 5,
			 United States Code, is amended by adding at the end the following new
			 item:
					
						Chairman,
				Family Foreclosure Rescue
				Corporation.
						.
				(2)Title
			 31Section 301 of title 31, United States Code, is amended by
			 adding at the end the following new subsection:
					
						(h)The Department has one Chairman of the
				Family Foreclosure Rescue Corporation, appointed by the President, by and with
				the advice and consent of the Senate, who reports to the Secretary
				.
						.
				(3)Table of
			 contents amendmentThe table
			 of contents in section (1)(b) of the Emergency Economic Stabilization Act of
			 2008 (Public Law 110–343; 122 Stat. 3765) is amended—
					(A)by adding after
			 the item relating to title I the following:
						
							
								Subtitle A—Program for Purchases of
				Troubled
				Assets
							
							;
						and(B)by adding after
			 the item relating to section 136 the following:
						
							
								Subtitle B—Family Foreclosure Rescue Corporation
				Program
								Sec. 150. Authority under TARP Program.
								Sec. 151. Purchases of home mortgages.
								Sec. 152. Insurance of home mortgages.
								Sec. 153. Considerations.
								Sec. 154. FFRC Oversight Board.
								Sec. 155. Reports.
								Sec. 156. Rights; management; sale of home mortgages; revenues
				and sale proceeds.
								Sec. 157. Contracting procedures.
								Sec. 158. Conflicts of interest.
								Sec. 159. Foreclosure mitigation efforts.
								Sec. 160. Assistance to homeowners.
								Sec. 161. Minimization of long-term costs and maximization of
				benefits for taxpayers.
								Sec. 162. Market transparency.
								Sec. 163. Oversight and audits.
								Sec. 164. Judicial review and related matters.
								Sec. 165. Termination of authority.
								Sec. 166. Credit reform.
								Sec. 167. Preservation of qualified special purpose entity
				status.
								Sec. 168. Definitions.
								Sec. 169. Preservation of
				authority.
							
							.
					4.Tax
			 provisions
			(a)Preservation of
			 status as real estate mortgage investment conduitIf a REMIC (as
			 defined in section 860D(a) of the Internal Revenue Code of 1986) sells,
			 modifies or otherwise disposes of a home mortgage loan under a program
			 established by the Secretary of the Treasury under this Act—
				(1)such sale,
			 modification or disposition shall not be treated as a prohibited transaction
			 under section 860F(a)(2) of such Code, and
				(2)for purposes of
			 part IV of subchapter M of chapter 1 of such Code—
					(A)an interest in the
			 REMIC shall not fail to be treated as a regular interest (as defined in section
			 860G(a)(1) of such Code) solely because of such sale, modification or
			 disposition, and
					(B)any proceeds of
			 such sale, modification or disposition shall be treated as amounts received
			 under qualified mortgages.
					(b)Continued REMIC
			 status
				(1)Any REMIC shall
			 cease to be a REMIC if, after the period ending three months from the date of
			 enactment of this Act, instruments governing the conduct of servicers or
			 trustees with respect to home mortgage loans underlying the REMIC have the
			 effect of prohibiting servicers or trustees from exercising discretion to sell,
			 modify or dispose of a home mortgage loan in order to participate in a program
			 established by the Secretary of the Treasury under section 101 of this
			 Act.
				(2)Any REMIC shall
			 cease to be a REMIC if, after the period ending three months from the date of
			 enactment of this Act, instruments governing the conduct of servicers or
			 trustees with respect to home mortgage loans underlying the REMIC
			 either—
					(A)commit to a party,
			 other than the servicer or trustee, any discretion regarding loan modifications
			 for loans that are in default or whose default is reasonably foreseeable;
			 or
					(B)have the effect of
			 restricting servicers’ or trustees’ exercise of their discretion to modify,
			 sell or dispose of any and all home mortgage loans as part of a program
			 established by the Secretary of the Treasury under section 101 of this Act,
			 including, without limitation, by—
						(i)restricting in any
			 way the type of modification, sale or disposition a servicer or trustee may
			 engage in for loans that are in default or whose default is reasonably
			 foreseeable;
						(ii)restricting in
			 any way the percentage, absolute amount, or number of loans held by the REMIC
			 that may be modified, sold or disposed of;
						(iii)restricting in
			 any way the frequency of modifications, sales or dispositions of loans that are
			 in default or whose default is reasonably foreseeable; or
						(iv)requiring
			 servicers or trustees to purchase modified loans from the REMIC.
						(c)Effective
			 DateSubsection (a) shall apply to sales, dispositions or
			 modifications made after the date of the enactment of this Act, in taxable
			 years ending on or after such date, and subsections (b) and (c) shall be
			 effective on the date of enactment of this Act.
			
